In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-16-00299-CV


      WATTS WATER TECHNOLOGIES, INC., AND WATTS REGULATOR CO.,
                          APPELLANTS

                                           V.

    TEXAS FARMERS INSURANCE CO., AS SUBROGEE OF BARRY HENTHORN,
                             APPELLEE

                           On Appeal from the 99th District Court
                                  Lubbock County, Texas
           Trial Court No. 2015-518,805, Honorable William C. Sowder, Presiding

                                   January 12, 2017

                             ORDER OF ABATEMENT
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Appellants Watts Water Technologies, Inc., and Watts Regulator Co., and

appellee Texas Farmers Insurance Company as subrogee of Barry Henthorn have filed

a joint motion to abate this appeal.     Appended to the joint motion is a copy of a

December 7, 2016 order of the United States District Court for the District of Nebraska,

issued in Sharp, et al. v. Watts Regulator Co., No. 8:16-cv-00200-JFB-TDT (D. Neb.).

The order grants preliminary approval of a class action settlement, provides for notice to
potential settlement class members, and sets a final fairness hearing for March 8, 2017.

According to the parties’ joint motion, the pending class action “involves the same kind

of alleged defects in the same kind of product at issue in this litigation, and involves

Watts [Regulator Co.] and Farmers as a potential claimant under the class settlement.”

The parties further state the federal district court’s order preliminarily approving the

class settlement in Sharp “enjoins matters such as the present case . . . .”


       By their joint motion, the parties request this appeal be abated “pending final

approval of the class settlement and the finalization of this case’s settlement.” The

parties’ joint motion is granted. The appeal is abated until further order of the Court.

Appellants shall file a report on the status of the Sharp class action no later than May

15, 2017, and shall promptly inform the Court of any other event authorizing

reinstatement or dismissal of this appeal.


       It is so ordered.


                                                        Per Curiam




                                             2